UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2536


TYRONE HURT,

                Plaintiff – Appellant,

          v.

GUS JOHNSON,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:12-cv-03280-PJM)


Submitted:   April 19, 2013                   Decided:   May 6, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone      Hurt   appeals       the     district    court’s    order

dismissing this action for failure to state a claim upon which

relief may be granted.         We have reviewed the record and find no

reversible error.         Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.     Hurt v. Johnson, No. 8:12-cv-03280-PJM (D. Md. Nov. 27,

2012).     We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in   the   materials

before   this   court    and   argument      would   not   aid   the   decisional

process.

                                                                         AFFIRMED




                                         2